Title: From James Madison to Anthony Merry, 16 July 1805
From: Madison, James
To: Merry, Anthony


          
            Sir,
            Department of State July 16th. 1805
          
          I have had the Honor to receive your Letter of the 9th. Instant respecting the Brigantine Transfer. By Information remaining in the Navy Department it appears, that though a Sale is ordered by an Interlocutory Decree, yet—Time has been given for a Claimant to appear until the next Term, before which Time no Distribution can be made of the Proceeds. It also appears, that before she was temporarily taken into the Public Service by the American Commodore, her Value was ascertained by three impartial and respectable Persons; and that not a Doubt remained of the Truth of the Facts on which she was stopped, and that they would amount to such an unneutral Conduct as necessarily to produce a Condemnation. Of the su⟨mmary⟩; Condemnation in the Mediterranean noth⟨ing⟩; can be traced; and it is evident from ⟨the⟩; Vessel being sent to the United States fo⟨r⟩; Adjudication, that either such a Proced⟨ure⟩; did not take Place, or that however advisable in some Respects it might be ⟨deemed⟩; by the Commodore, it was not understo ⟨od⟩; ⟨by⟩; him as in any Manner affecting the C⟨laims⟩; of the former Proprietors. It is moreove⟨r⟩; verbally reported to me, that an Offe⟨r⟩; ⟨was⟩; made to the Captain of the Transfer, of th⟨e⟩; Means of accompanying her to the Unit⟨ed⟩; States, which he declined. In Reference ⟨to⟩; the Facts of the Case, I shall only add, ⟨that⟩; the Transfer, the Name by which she h⟨as⟩; been proceeded against at Norfolk, ⟨ is that ⟩; which belonged to her at the Time of th⟨e⟩; Capture. In order however that every opp⟨ortunity⟩; may be afforded to the former owner who resides at Malta, to make Claim even at this late stage of the Process, if he thinks it advisable, Instructions will be given to the Attorney of the United States for the District of Virginia, to apply to the Court to prolong the Term allowed for a Claimant to come in, for such an additional Space, as may be fully adequate for the Purpose. Should this Application be allowed, as I make no Doubt it will, I flatter myself that your Views will be accomplished: and in the mean Time you may be assured of the sincere wish of the United States to promote on every proper Occasion such measures as may secure to Foreigners Justice in its Forms as well as Substance, and more particularly to repair and rectify Irregularities in Cases of Marine Captures. I have the Honor to be &c.
          
            (signed) James Madison
          
        